‘Woodward, J.
There was no error in the decision of the court. The defendant had had one continuance at the February term, and he offers no adequate excuse for his default at the May term. Nor does he show a substantial defense. A part of this answer takes issue on the affidavit for attachment, which is not permissible in this action, as has been several times ruled. Sackett et al. v. Partridge et al., 4 Iowa, 416; Sample v. Griffith, 5 Iowa, 377.
The other portion of his answer is a general denial, which is contradicted by his affidavit, showing that his watch was pledged as security for one of the notes. And further, this matter would not constitute a defense, as the watch was taken as security only, and not as payment, and was to be restored when the note was paid. If not so restored, it may gi ve him a right of action in that respect, but the matter forms no defense to the present suit.
The judgment of the district court is affirmed.